Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00116-CV

        BISON DRILLING AND FIELD SERVICES LLC and Bison Trucking LLC,
                                Appellants

                                              v.

          MCDAY ENERGY CORP., Donald W. Orr, and McDay Oil & Gas, Inc.,
                               Appellees

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 18-05-14176-ZCV
                         Honorable Maribel Flores, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

        In accordance with this court’s opinion of this date, appellants’ motion to dismiss the
appeal is GRANTED and this appeal is DISMISSED AS MOOT. Costs of appeal are assessed
against appellants.

       SIGNED July 7, 2021.


                                               _________________________________
                                               Lori I. Valenzuela, Justice